UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                2/5/20
RICARDO VELASQUEZ,
               Plaintiff,                          19-CV-11300 (JPO) (BCM)
       -against-                                   ORDER
NANO ENDEAVOUR LLC doing business
as NANO ECUADORIAN KITCHEN and
691 TENTH, LLC,
               Defendants.

BARBARA MOSES, United States Magistrate Judge.

        It appears to the Court that no action has taken place in this case since December 23,

2019, when plaintiff effected service of the summons and complaint on each defendant. (Dkt.

Nos. 9, 10.) Defendants' deadline to answer or otherwise respond to the complaint was January

13, 2020. Fed. R. Civ. P. 12(a)(1)(A)(i).

       It is hereby ORDERED that, no later than February 14, 2020, plaintiff shall file a status

letter updating the Court on the present status of the case, including whether he intends to move

for a default judgment.

       The Clerk of Court is respectfully directed to mail a copy of this Order to: (1) Nano

Endeavour LLC, 691 10th Avenue, New York, NY 10036; and (2) 691 Tenth LLC, 691 10th

Avenue, New York, NY 10036.

Dated: New York, New York
       February 5, 2020
                                            SO ORDERED.



                                            ________________________________
                                            BARBARA MOSES
                                            United States Magistrate Judge
